                           Case 14-29493-MAM                    Doc    Filed 04/25/19           Page 1 of 3

 Fill in this information to identify the case:

 Debtor 1    MARTHA BATTAGLIA

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the: SOUTHERN District of FLORIDA
                                                               (State)

 Case number 14-29493-MAM




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                         12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

 Name of creditor: U.S. BANK TRUST NATIONAL                            Court claim no. (if known): 1
 ASSOCIATION AS TRUSTEE FOR GIFM HOLDINGS
 TRUST

 Last 4 digits of any number you use to identify the debtor’s
 account: 6559

 Does this notice supplement a prior notice of postpetition fees,
 expenses, and charges?
 ☐ No
 ☒ Yes. Date of last notice:5/25/2017




  Part 1:         Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
 approved an amount, indicate that approval in parentheses after the date the amount was incurred.
   Description                                                          Dates incurred                               Amount
  1. Late charges                                                                                                  (1) $
  2. Non-sufficient funds (NSF) fees                                                                               (2) $

  3. Attorney fees                                                                                                 (3) $

  4. Filing fees and court cost                                                                                    (4) $

  5. Bankruptcy/Proof of claim fees                                                                                (5) $

  6. Appraisal/Broker’s price opinion fees                                                                         (6) $

  7. Property inspection fees                                                                                      (7) $

  8. Tax advances (non-escrow)                                                                                     (8) $

  9. Insurance advances (non-escrow)                                                                               (9) $

 10. Property preservation expenses. Specify:                                                                      (10) $
                                                                      11/1/18, 12/3/18,                            (11) $1,020.54
 11. Other. Specify: Hazard Disbursements
                                                                      1/2/19,1/31/19,2/28/19,4/4/19
 12. Other. Specify:                                                                                               (12) $

 13. Other. Specify:                                                                                               (13) $
 14. Other. Specify:                                                                                               (14) $

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   Page 1
Debtor 1   MARTHA BATTAGLIA
                      Case         14-29493-MAM                Doc                Case number (ifPage
                                                                           Filed 04/25/19        known) 2
                                                                                                        14-29493-MAM
                                                                                                          of 3


  Part 2:       Sign here

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
 number.

 Check the appropriate box:

     ☐ I am the creditor.

     ☒ I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information in this claim is true and correct to the best of my knowledge, information,
 and reasonable belief.


                                                                   Date 4/25/2019
               ✘     /s/ Ida A. Moghimi-Kian
                     Signature

  Print:             Ida A. Moghimi-Kian                           Title     Attorney for the Creditor
                     First name   Middle name      Last name

  Company            SHD Legal Group P.A.

  Address            PO BOX 19519
                     Number      Street

                     Fort Lauderdale FL 33318
                     City            State ZIP Code

  Contact phone      (954) 564-0071                                Email     IMoghimi-Kian@shdlegalgroup.com
Debtor 1   MARTHA BATTAGLIA
                      Case    14-29493-MAM     Doc            Case number (ifPage
                                                       Filed 04/25/19        known) 3
                                                                                    14-29493-MAM
                                                                                      of 3




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this day, April 25, 2019, a copy of the foregoing was

furnished electronically and/or via first class U.S. Mail upon:

MARTHA BATTAGLIA
1005 25 ST
VERO BEACH, FL 32960
Debtor(s)

BRIAN J COHEN, ESQ
1700 UNIVERSITY DR SUITE 210
CORAL SPRINGS, FL 33071
Attorney for Debtor(s)

ROBIN R.WEINER
PO BOX 559007
FT. LAUDERDALE, FL 33355
Trustee

UNITED STATES TRUSTEE
OFFICE OF THE U.S. TRUSTEE
51 S.W. 1ST AVE. SUITE 1204
MIAMI, FL 33130
U.S. Trustee


                                              SHD Legal Group   P.A.
                                              Attorneys for Creditor (SHD No. 1456-173044)
                                              PO BOX 19519
                                              Fort Lauderdale, FL 33318
                                              Phone: (954) 564-0071
                                              Fax: (954) 564-9252
                                              By: /s/ Ida A. Moghimi-Kian
                                                 Ida A. Moghimi-Kian
                                                 Florida Bar No.56395
                                                 IMoghimi-Kian@shdlegalgroup.com
